Citation Nr: 1714643	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001 and from December 2002 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is required prior to adjudication of the issues on appeal.  In this respect, a September 2015 VA letter to the Veteran noted that he was awarded vocational rehabilitation subsistence allowance for training at Jefferson Community and Technical College.  Thus, it appears that the Veteran participates in the VA Vocational Rehabilitation and Education program.  Such records may be relevant to the issues on appeal; and therefore, the case must be remanded to obtain the records.  

In addition, the Board's September 2014 remand requested that the Veteran be scheduled for a new VA examination to evaluate the current severity of his service-connected PTSD.  A dated December 2015 document indicated that the Veteran was contacted via telephone call on December 22, 2015, but could not be reached.  A voicemail was left instructing the Veteran to respond by close of business on December 23, 2015.  It was noted that the scheduled VA medical examination for December 29, 2015 was cancelled because the Veteran failed to report to the examination.  Given that the Veteran's case must be remanded for additional development, the Board finds that the Veteran must be afforded another opportunity for a VA examination.  The AOJ must document all efforts to contact the Veteran to provide notice of the scheduling of such examination.  Furthermore, in a dated February 2017 brief, the Veteran's representative stated that educational correspondence sent to the Veteran's address was returned as undeliverable in March 2015.  However, the Board notes that all other VA letters were sent to the Veteran at his current address, as listed in the Veterans Appeals Contact and Locator System (VACOLS) and the claims file, and have not been returned as undeliverable.  Even so, the Board finds that efforts should be made to verify the Veteran's contact information, to include his current address and telephone number(s).  

Further, as the Veteran appears to receive current medical treatment from the Louisville VA Medical Center for his service-connected PTSD, the Board finds that updated VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board's September 2014 remand also requested that the Veteran be scheduled for a Social and Industrial Survey to ascertain the impact of his service-connected PTSD on his unemployability.  In this respect, the Board finds that such a social and industrial survey is not required because the requested VA medical examination will address the impact of the Veteran's service-connected PTSD on his ability to work, consistent with his educational and occupational history.  Thus, no prejudice will result to the Veteran by not requesting such a survey.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Given that review of the record indicates changes in the Veteran's education and employment over the pendency of the appeal, the Veteran should again be sent a VA letter and application for entitlement to a TDIU for completion and return to VA.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to verify the Veteran's current contact information, to include his address and telephone number.  

2.  Send the Veteran a notice letter with an application for entitlement to a TDIU, VA Form 21-8940, with instructions for the Veteran to complete the application and return the application to VA.  

3.  Request updated VA medical treatment records from Louisville VA Medical Center from March 2016 to the present.  

4.  Request the Veteran's Vocational Rehabilitation and Employment folder and associate the records with the claims file.   

5.  Following the above development, schedule the Veteran for a VA medical examination concerning the current nature and severity of the Veteran's service-connected PTSD.  Document all efforts to contact the Veteran regarding the scheduled VA examination.  The Veteran's claims file must be made available for review.  Any medically indicated tests and studies must be completed.  After examination of the Veteran and review of the claims file, the examiner must address the following: 

(a) Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD, to include functional impairment. 

(b) Discuss the functional impact of the Veteran's service-connected PTSD on his ability to work, consistent with his educational and occupational experience. 

Rationale must be provided for each opinion reached.

6.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative.  Thereafter, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




